Title: Enclosure 3: List of Persons Employed in the Office of the Commissioner of the Revenue, 3 January 1793
From: Treasury Department,Coxe, Tench
To: 



No. 3.
List of Persons Employed in the Office of the Commissioner of the Revenue.

Names.
Station.
Salary ⅌ ann.


Tench Coxe,
Commissioner of the revenue,
1900.



William Barton
principal Clerk
  800.






2.700.


John Mease
Clerk
400.



Peter Footman
“
400.



Ezekiel Forman
“
400.






1.200.


Michael Gitts
Messenger and Office-keeper
200.
  200.




Dollars.
4.100.



Treasury Office,
Revenue Office January 3d. 1793.
Tench CoxeCommr. of the Revenue.
